Title: To George Washington from Colonel Theodorick Bland, 27 June 1778
From: Bland, Theodorick
To: Washington, George


                    
                        Sr
                        Petersburgh [Va.] June 27th 1778
                    
                    By Cornet Fauntleroy, I have sent from this Place fifty one Horses all in Good order, besides which I have directed him to take along with him such as the officers which lye in his Route may have ready. They shd have been sent on sooner had not the Men (who are new recruits) been destitute of Cloaths and accoutrements. And indeed I am now under the necessity of delaying them longer or sending them on without many necessaries such as Bridles, boots, Holsters, Pistols Pilions, Swords, belts, & many other things, without which cavalry can be of little Service in the Feild. However as Col. Baylor has lately informed me that those things will be ready at Baltimore I thought it best to despatch them. The Cloathing for the Regt I have directed Lt Col. Temple to have in readiness to march with the Party from Fredksburgh at which place I have orderd him to remain to procure Arms and Accoutrements for the Parties which will Follow; Having been greatly disappointed in my expectations hitherto of being supplyed from that Place, which was my sole dependance for Bridles, Swords and Pistols. The People of the Country being at this time very Generally employ’d in their Harvest, there are but few opportunities of meeting with horses, which renders the purchase at this Juncture but slow, besides the Money (which has been advanced me is nearly expended,) without which nothing is to be done. I was as I informd Yr Excy in my last flatterd with receiving a fresh Supply of Money from Col: Baylor to whom the Congress as he inform’d me had transmitted 100000 dolls. but after being at the trouble of Sendg to Fredksburgh for my Proportion was disappointed. this greatly embarrassed me, as it puts it out of my power to comply with some Contracts, and streigtens me in my Purchase I shd be Glad for the future, that the money necessary for me could be transmitted to myself. I shd have had the men of my Party who have not had the Small pox inoculated had I not received Yr Excys orders to the Contrary. The party now sent on have had it, and as there are eight or ten left who have not yet had it I shd be glad to know of Yr Excelly whether they might not be inoculated before they were sent off as that disorder has broke out in the neighbourhood of this Place.
                    Enclosed yr Excy has a return of the Party under my Command. (before sending off the Party abovementiond.) I am Sr with the greatest respect, Yr Excys Most obedt Sert
                    
                        Theok Bland
                    
                    
                        P.S. I have Just received intelligence From Lt Col: Temple that a considerable part of the Cloathing which he had Engaged for my Regt at the Public Store and for which he had given his receipt, had been (in  his absence from Willmsburgh to procure other things) otherwise disposed of by Mr Finnie Dy Qr Mr Gen: thus Sr are we eternally disappointed, by the public officers with whom we have to do, and no method of Redress to be had.
                        T.B.
                    
                